DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 23, 25, and 28 have been amended.
Claims 1-23 and 25-28 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites, at lines 3-4, “the base register.” It is unclear to which of the multiple previous recitations of “a base register” this refers. Therefore, the scope of the claims is indefinite. For purposes of examination, claim 13 is interpreted as though “a base register” was recited in claim 13 instead of “the base register.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-11, 13, 14, 17-23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2003/0225998 by Khan et al. (hereinafter referred to as “Khan”) in view of US Publication No. 2013/0024663 by Plondke et al. (as cited by Applicant and hereinafter referred to as “Plondke”). 
Regarding claim 1, Khan discloses: 
a computer-implemented method for decoding instructions comprising: receiving, at a decode unit, an instruction for execution by an execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions (Khan discloses, at ¶ [0028], computer implemented methods. As disclosed at ¶ [0029], the methods involve decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. This involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed. Khan also discloses, at ¶ [0104], an ISA comprising instructions.), 
wherein the instruction set comprises a first instruction that explicitly identifies a base register, the first instruction comprising a first opcode, and wherein the one or more instructions comprise a second instruction that implicitly identifies a base register, the second instruction comprising a second opcode, and wherein the second opcode contains fewer bits than the first opcode (Khan discloses, at ¶ [0135] and Fig. 2, a first instruction that explicitly identifies a source (base register) and that has 10 opcode bits. Khan also discloses, at ¶ [0136] and Fig. 3, a second instruction that implicitly identifies the source and has 6 opcode bits.); 
wherein the instruction set comprises one or more instructions that identify a global pointer (GP) register as an operand of the instruction, the GP register storing an address of global memory in which data is stored (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP. The GP by definition stores an address of memory in which data is stored.); 
decoding, at the decode unit, the received instruction to determine whether the received instruction is one of the one or more instructions from the instruction set that identify the GP register as an operand of the instruction... (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
outputting one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.); and
a displacement memory access instruction containing an unsigned offset (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP, including instructions that use an unsigned offset,. These instructions access memory using the GP as a base register and add an offset. The instructions are therefore displacement memory access instructions.).
Khan does not explicitly disclose the aforementioned global memory contains a global offset table (GOT) in which position-independent code (PIC) is stored and wherein the GP register is set to a start of the GOT.
However, in the same field of endeavor (e.g., processing instructions) Plondke discloses:
a global offset table (GOT) in which position-independent code (PIC) is stored (Plondke discloses, at ¶ [0033], a global offset table in global memory used to implement position-independent code.); and
wherein the GP register is set to a start of the GOT (Plondke discloses, at ¶ [0033], the global pointer points to the first element of the global offset table.).


Regarding claim 2, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set that identify the GP register as an operand of the instruction comprises one or more displacement memory access instructions that identify the GP register as a base register of the instruction, and when the received instruction is one of the one or more displacement memory access instructions, the one or more control signals cause the execution unit to perform an access of an address of the global memory based on the address stored in the GP register and an offset specified in the received instruction (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP. These instructions access memory using the GP as a base register and add an offset. The instructions are therefore displacement memory access instructions. As discussed above, instructions are performed by the execution unit in response to control signals.).

Regarding claim 3, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein the one or more displacement memory access instructions comprise one or more load instructions (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory.).

Regarding claim 4, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions from the instruction set comprises a first load instruction to load data of a first size from the global memory and a second load instruction to load data of (Khan discloses, at Tables 7 and 8, the instructions can specify different data sizes, e.g., byte or word.).

Regarding claim 5, Khan, as modified, discloses the elements of claim 4, as discussed above. Khan also discloses: 
wherein the first load instruction has a different number of offset bits than the second load instruction (Khan discloses, at Tables 7 and 8, the instructions can specify different numbers of offset bits.).

Regarding claim 6, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions comprise at least two load instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 8, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein the one or more displacement memory access instructions comprise one or more store instructions (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory.).

Regarding claim 9, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise a first store instruction to store data of a first size in the global memory and a second store instruction to store data of a second size in the global memory (Khan discloses, at Tables 7 and 8, the instructions can specify different data sizes, e.g., byte or word.).

Regarding claim 10, Khan, as modified, discloses the elements of claim 9, as discussed above. Khan also discloses: 
wherein the first store instruction has a different number of offset bits than the second store instruction (Khan discloses, at Tables 7 and 8, the instructions can specify different numbers of offset bits.).

Regarding claim 11, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise at least two store instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 13, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein a number of bits of the received instruction allocated to the offset is greater than a number of bits allocated to an offset in a corresponding displacement memory access instruction that explicitly identifies the base register (Khan discloses, at Table 8, an offset of 9 bits when implicitly using the GP as a base and on offset of fewer bits when not.).

Regarding claim 14, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set that identify the global pointer register as an operand of the instruction does identification implicitly (Khan discloses, at ¶ [0212], implicitly identifying the GP.).

Regarding claim 17, Khan, as modified, discloses the elements of claim 15, as discussed above. Khan also discloses: 
wherein the one or more register arithmetic instructions comprise at least two register arithmetic instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 18, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the instruction set further comprises one or more instructions that identify a program counter as an operand of the instruction; and the method further comprises: determining whether the received instruction is one of the one or more instructions that identify the program counter as an operand of the instruction; and outputting one or more control signals to cause the execution unit to perform the operation with the program counter as an operand when it is determined that the received instruction is one of one or more instructions that identify a program counter as an operand of the instruction (Khan discloses, Tables 7 and 8, instructions that use the PC as an offset. Khan also discloses, at ¶ [0101], decoding and executing instructions. This is understood to involve determining what the instruction is, i.e., whether the instruction is one that identifies the PC as an operand, and causing the execution unit to perform the operation specified by the instruction in response to control signals.).

Regarding claim 19, Khan, as modified, discloses the elements of claim 18, as discussed above. Khan also discloses: 
wherein the one or more instructions that identify the program counter as an operand of the instruction comprise an instruction to cause an aligned address at an upper N-bit immediate offset from the program counter to be calculated where N is an integer greater than two (Khan discloses, Tables 7 and 8, instructions that use the PC as an offset. Khan also discloses, at ¶ [0425], aligning an address, and, at Table 4, using upper and lower significant bit fields as an offset.).

Regarding claim 20, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the GP register is one of a plurality of general-purpose registers (Khan discloses, Table 2, the GP register is one of the core general purpose registers.).

Regarding claim 21, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the GP register is a dedicated register separate from one or more general-purpose registers (Khan discloses, Table 2, that general purpose register 26 is dedicated to the global pointer. General purpose register 26 is separate from the other general purpose registers.).

Regarding claim 22, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the decode unit and execution unit are part of a reduced instruction set computer (Khan discloses, at ¶ [0100], the processor is a RISC processor.).

Regarding claim 23, Khan discloses: 
a computer program product embodied in a non-transitory computer readable medium for decoding instructions, the computer program product comprising code which causes one or more processors to perform operations of: receiving, at a decode unit, an instruction for execution by an execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions, wherein the instruction set comprises a first instruction that explicitly identifies a base register, the first instruction comprising a first opcode, and wherein the one or more instructions from the instruction set comprise a second instruction that implicitly identifies a base register, the second instruction comprising a second opcode, and wherein the second opcode contains fewer bits than the first opcode; wherein the instruction set comprises one or more instructions that identify a GP register as an operand of the instruction, the GP register storing an address of global memory... in which data... is stored and a displacement memory access instruction containing (Khan discloses, at ¶ [0028], computer implemented methods. As disclosed at ¶ [0029], the methods involve decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. As disclosed at ¶ [0433], processor includes memories, which discloses non-transitory memories. The decoding and processing involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed. Khan also discloses, at ¶ [0135] and Fig. 2, a first instruction that explicitly identifies a source (base register) and that has 10 opcode bits. Khan also discloses, at ¶ [0136] and Fig. 3, a second instruction that implicitly identifies the source and has 6 opcode bits. Khan also discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP, including instructions with an unsigned offset. The GP by definition stores an address of memory in which data is stored.); 
decoding, at the decode unit, the received instruction to determine whether the received instruction is one of the one or more instructions that identify the GP register as an operand of the instruction (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
outputting one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.).
Khan does not explicitly disclose the aforementioned global memory contains a global offset table (GOT) in which position-independent code (PIC) is stored and wherein the GP register is set to a start of the GOT.
However, in the same field of endeavor (e.g., processing instructions) Plondke discloses:
(Plondke discloses, at ¶ [0033], a global offset table in global memory used to implement position-independent code.); and
wherein the GP register is set to a start of the GOT (Plondke discloses, at ¶ [0033], the global pointer points to the first element of the global offset table.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan to include Plondke’s global offset table in order to improve performance by reducing the length of calls, which enables shorter code. See Plondke, ¶ [0004].

Regarding claim 25, Khan discloses: 
a data processing apparatus comprising: a register file comprising a GP register, the GP register configured to store an address of global memory in which data is stored; an execution unit; and a decode unit configured to: receive an instruction for execution by the execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions, wherein the instruction set comprises a first instruction that explicitly identifies a base register, the first instruction comprising a first opcode, and wherein the one or more instructions from the instruction set comprise a second instruction that implicitly identifies a base register, the second instruction comprising a second opcode, and wherein the second opcode contains fewer bits than the first opcode; wherein the instruction set comprises one or more instructions that identify a GP register as an operand of the instruction, the GP register storing an address of global memory...and a displacement memory instruction containing an unsigned offset (Khan discloses, at ¶ [0029], the decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. The processor includes a register file including a GP register, as disclosed at ¶ [0114]. The processing involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed. Khan also discloses, at ¶ [0135] and Fig. 2, a first instruction that explicitly identifies a source (base register) and that has 10 opcode bits. Khan also discloses, at ¶ [0136] and Fig. 3, a second instruction that implicitly identifies the source and has 6 opcode bits. Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP, including instructions that use an unsigned offset. The GP by definition stores an address of memory in which data is stored.);  
determine whether the received instruction is one of the one or more instructions that identify the GP register as an operand of the instruction (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
output one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.).
Khan does not explicitly disclose the aforementioned global memory contains a global offset table (GOT) in which position-independent code (PIC) is stored and wherein the GP register is set to a start of the GOT.
However, in the same field of endeavor (e.g., processing instructions) Plondke discloses:
a global offset table (GOT) in which position-independent code (PIC) is stored (Plondke discloses, at ¶ [0033], a global offset table in global memory used to implement position-independent code.); and
wherein the GP register is set to a start of the GOT (Plondke discloses, at ¶ [0033], the global pointer points to the first element of the global offset table.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan to include Plondke’s global offset table in order to improve performance by reducing the length of calls, which enables shorter code. See Plondke, ¶ [0004].

Regarding claim 26, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein the offset is a signed offset (Khan discloses, at ¶ [0137], a signed address (offset).).

Regarding claim 27, Khan, as modified, discloses the elements of claim 26, as discussed above. Khan does not explicitly disclose: 
wherein the global pointer (GP) register is set to a center of the global offset table at the load-time of a program.
However, in the same field of endeavor (e.g., processing instructions) Plondke discloses:
wherein the global pointer (GP) register is set to a center of the global offset table at the load-time of a program (Plondke discloses, at Figure 4 and ¶ [0036], a global pointer is set to the center of a range of memory that stores data used to determine addresses of functions that are to be called. This discloses load time of a program.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan to include Plondke’s global offset table in order to improve performance by reducing the length of calls, which enables shorter code. See Plondke, ¶ [0004].

Regarding claim 28, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the second instruction comprises an add program counter (ALUIPC) instruction that is configured and disposed to cause the execution unit to compute an aligned address as an…immediate offset from a program counter and store the result in a specified general-purpose register (Khan discloses, ¶¶ [0115]- [0116], calculating an aligned address and using the a calculated address as an offset relative to the PC. Calculating the address discloses an instruction to do so. As disclosed at Table 2, long immediate data is stored in register r62, which is a general purpose register.).
Khan does not explicitly disclose that the address is the upper 20-bits. 
However, Khan discloses, at Table 4, using the upper bits as an offset and, at Table 13, using 20 bits for an offset. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, modify Khan’s disclosure of using an upper 10 bits as an offset to use 20 bits, as also disclosed by Khan because doing so represents simple substitution. The substitution of one known .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Plondke in view of US Publication No. 2005/0081017 by Rupley et al. (hereinafter referred to as “Rupley”).
Regarding claim 7, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions comprise one or more load instructions to load data into a first type of register… (Khan discloses, at Tables 7 and 8, load instructions that specify destination registers of a first type, e.g., the core registers disclosed at Table 2.).
Khan does not explicitly disclose one or more load instructions to load data into a second type of register.
However, in the same field of endeavor (e.g., instruction processing) Rupley discloses:
loading data into multiple types of registers (Rupley discloses, at ¶ [0123], load and store instructions that use general purpose registers (first type) or floating point registers (second type).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s load and store instructions to include using different register types, as taught by Rupley. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, loading and storing using floating point registers enables additional functionality and flexibility with regard to the type of data used.

Regarding claim 12, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise one or more store instructions to store data from a first type of register… (Khan discloses, at Tables 7 and 8, store instructions that specify registers of a first type, e.g., the core registers disclosed at Table 2.).

However, in the same field of endeavor (e.g., instruction processing) Rupley discloses:
storing data from multiple types of registers (Rupley discloses, at ¶ [0123], load and store instructions that use general purpose registers (first type) or floating point registers (second type).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s load and store instructions to include using different register types, as taught by Rupley. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, loading and storing using floating point registers enables additional functionality and flexibility with regard to the type of data used.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Plondke.
Regarding claim 15, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set…comprise one or more register arithmetic instructions that identify…a source register of the instruction (Khan discloses, at Tables 7 and 8, register arithmetic instructions that use source registers, e.g., add/sub.).
Khan does not explicitly disclose that the aforementioned arithmetic instructions identify the GP as an operand. 
However, Khan discloses instructions that identify the GP as an operand (Khan discloses, at Tables 7 and 8, instructions that specify the GP as an operand.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s arithmetic instructions to use the GP as an operand. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, the GP is one of several registers that are used to specify an address from which operand values can be obtained.

Regarding claim 16, Khan, as modified, discloses the elements of claim 15, as discussed above. Khan does not explicitly disclose wherein the one or more register arithmetic instructions comprise a first register arithmetic instruction to add an immediate in a first unit to the address of the GP register and a second register arithmetic instruction to add an immediate in a second unit to the address of the GP register.
However, Khan discloses using different units of size for data (Khan discloses, at ¶ [0119], specifying the units for data, e.g., byte, word, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s arithmetic instructions to use immediate values having different units. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, having an immediate that is specified in bytes or words is known to enable using data of different sizes.

Response to Arguments
On page 9 of the response filed June 2, 2021 (“response”), the Applicant argues the cited references do not disclose the newly added features of the amended claims, in particular, “wherein the GP register is set to a start of the GOT in response to a displacement memory access instruction containing an unsigned offset.” In support of this position, the Applicant argues that Plondke’s ¶ [0036] discloses a negative offset, which purportedly teaches away from the GP register being set to the start of the global offset table (GOT).
Though fully considered, the Examiner respectfully disagrees. The cited portion of Plondke refers to an alternative embodiment in which the GP does not point to the GOT. However, the cited portion of Plondke, i.e., ¶ [0033], describes an embodiment in which the GP does point to the GOT and explicitly recites the GP pointing to the first element of the GOT. Furthermore, the cited portions of Khan, i.e., Tables 7 and 8, explicitly recite displacement memory instructions that use an unsigned offset. Together, the references disclose all elements of the amended claims. Accordingly, the Applicant’s arguments are deemed unpersuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/
Primary Examiner, Art Unit 2183